Case 1:17-cv-00085-LPS Document 341 Filed 05/14/20 Page 1 of 14 PageID #: 10929




                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF DELAWARE

 3G LICENSING, S.A.,                       C.A. No. 17-cv-83-LPS
 KONINKLIJKE KPN N.V., and
 ORANGE S.A.,                              JURY TRIAL DEMANDED
                   Plaintiffs,

             v.

 HTC CORPORATION,

                   Defendant.

 3G LICENSING, S.A.,                       C.A. No. 17-cv-84-LPS
 KONINKLIJKE KPN N.V., and
 ORANGE S.A.,                              JURY TRIAL DEMANDED
                   Plaintiffs,

             v.

 LENOVO HOLDING CO., INC., LENOVO
 (UNITED STATES) INC., and MOTOROLA
 MOBILITY LLC,

                   Defendants.

 3G LICENSING, S.A.,                       C.A. No. 17-cv-85-LPS
 KONINKLIJKE KPN N.V., and
 ORANGE S.A.,                              JURY TRIAL DEMANDED
                   Plaintiffs,

             v.

 LG ELECTRONICS INC., and LG
 ELECTRONICS, U.S.A., INC.,

                   Defendants.




                                       1
Case 1:17-cv-00085-LPS Document 341 Filed 05/14/20 Page 2 of 14 PageID #: 10930




    KONINKLIJKE KPN N.V.,                               C.A. No. 17-cv-90-LPS

                           Plaintiff,                    JURY TRIAL DEMANDED

                  v.

    SIERRA WIRELESS, INC., AND
    SIERRA WIRELESS AMERICA, INC.,

                           Defendants.


                               JOINT MOTION AND [PROPOSED]
                            ORDER TO AMEND SCHEDULING ORDER

        Plaintiffs Koninklijke KPN N.V., 3G Licensing, S.A., and Orange S.A. and Defendants

HTC Corporation, Lenovo Holding Co., Inc., Lenovo (United States) Inc., Motorola Mobility LLC,

LG Electronics Inc., LG Electronics, U.S.A., Inc., Sierra Wireless, Inc., and Sierra Wireless

America, Inc. (collectively, the “Parties”) respectfully file this unopposed motion to ask the Court

to amend the January 3, 2020 Scheduling Order as set forth below to account for ongoing delays

resulting from the COVID-19 pandemic.1

     Scheduling                          Event                        Current         Amended
      Order ¶                                                         Deadline        Deadline

        ¶ 13           DEADLINE for KPN to serve claim                 May 15         No Change
                       construction reply brief

                       DEADLINE to Submit Tutorial                     May 22         No Change

        ¶ 13           DEADLINE for Defendants to serve claim          May 29         No Change
                       construction sur-reply brief

                       DEADLINE to Submit Objections to                 June 4        No Change
                       Tutorial

        ¶ 13           DEADLINE for the parties to file the joint       June 5        No Change
                       claim construction brief

1
  The Parties note that they have left blank in their proposed schedule those deadlines for which
the Court previously had provided dates and times.


                                                    2
Case 1:17-cv-00085-LPS Document 341 Filed 05/14/20 Page 3 of 14 PageID #: 10931




      ¶ 14         DEADLINE to notify the Court, by joint              June 5          No Change
                   letter submission, (i) whether parties
                   request leave to present testimony at the
                   hearing; and (ii) the amount of time they
                   are requesting be allocated for the hearing

      ¶ 18         MARKMAN HEARING                                   July 2 @         Plaintiffs: No
                                                                     10:00 am            Change
                                                                                    Defendants: On
                                                                                    or after August
                                                                                          272

     ¶ 7(c)        DEADLINE for Plaintiffs to provide final           June 12          August 21
                   infringement contentions.

      ¶ 18         DEADLINE for Defendants to provide                 June 26         September 4
                   final invalidity contentions

     ¶ 8(a)        DEADLINE to complete fact discovery                 July 3        September 11
                   related to U.S. Patent 6,212,662

      ¶ 8(f)       DEADLINE to serve opening expert                   July 17        September 25
                   reports related to U.S. Patent 6,212,662

      ¶ 8(f)       DEADLINE to serve rebuttal expert                  Aug. 14          October 23
                   reports related to U.S. Patent 6,212,662

      ¶ 8(f)       DEADLINE to serve reply expert reports             Sept. 11        November 20
                   related to U.S. Patent 6,212,662

      ¶ 8(f)       DEADLINE to complete expert discovery              Sept. 25        December 11
                   related to U.S. Patent 6,212,662

      ¶ 18         DEADLINE to file case dispositive and              Oct. 16          January 22,
                   Daubert motions                                                        2021

      ¶ 18         DEADLINE to file responsive briefing to             Nov. 6         February 12,
                   case dispositive and Daubert motions                                  2021

      ¶ 18         DEADLINE to file reply briefs to case              Nov. 20         February 26,
                   dispositive and Daubert motions                                       2021




2
  This is the only item on which the Parties do not agree. The Parties have set forth their
respective positions on this item below at pages 5-8.


                                                  3
Case 1:17-cv-00085-LPS Document 341 Filed 05/14/20 Page 4 of 14 PageID #: 10932




      ¶ 21         DEADLINE to File Joint Pre-Trial Order             Dec. 13        March 19, 2021

      ¶ 21         PRE-TRIAL CONFERENCE                              Dec. 21 @       March __, 2021
                                                                      4:00 pm

      ¶ 18         MOTION HEARING                                    Dec. 22 @       March __, 2021
                                                                     10:00 am

      ¶ 24         FIRST TRIAL                                         Jan. 11        April __, 2021

   1. Good Cause Exists to Extend the Schedule

       The Parties respectfully submit that good cause supports their request. Primarily,

Defendants in these matters have informed Plaintiffs that they contend that the functionality

accused of infringing U.S. Patent 6,212,662 resides in the chipset of each product and that Plaintiffs

thus will need to obtain discovery regarding such functionality from the relevant chipset

manufacturers. Consistent with those representations, Plaintiffs served an amended subpoena on

third party Qualcomm Incorporated (“Qualcomm”) on January 30, 2020.

       In response to Plaintiffs’ subpoena, Qualcomm agreed to make the relevant source code

available for inspection beginning on March 16, 2020. Plaintiffs thereafter confirmed that Plaintiffs

would begin to review such code on March 17, 2020. Unfortunately, prior to that review Qualcomm

informed Plaintiffs on March 13, 2020, that “for health and safety reasons due to the COVID-19

pandemic” Qualcomm was closing its source code review facility and suspending all source code

review until further notice.

       As explained in the Parties’ March 24, 2020 Joint Status Report detailing how they propose

these cases should proceed in light of the Standing Order Regarding Court Operations Under the

Exigent Circumstances Created by COVID-19, Plaintiffs had hoped such closures would be

limited. Unfortunately, they have not been. Qualcomm’s source code review facility has remained

closed and source code review has remained suspended. Further, while Plaintiffs have asked



                                                  4
Case 1:17-cv-00085-LPS Document 341 Filed 05/14/20 Page 5 of 14 PageID #: 10933




Qualcomm to consider alternative review procedures, including the ability to conduct a remote

review, to date Qualcomm has stated that it is investigating such requests and has yet to provide

any timetable for when code review may occur.

    2. The Parties Disagree as to Whether the Markman Hearing Date Should Be Moved.

       As stated above at footnote 1, the Parties disagree regarding only one of the remaining

deadlines: the date of the Markman Hearing regarding United States Patent No. 6,212,662, which

currently is set for July 2, 2020, at 10:00 am. The Parties set forth their respective positions

regarding this item below.

       Plaintiffs’ Position: It is Plaintiffs’ position that there is no reason to delay the currently

scheduled Markman date. Briefing regarding the five terms Defendants identified for construction

is nearly complete (the final brief is due May 29),3 and obtaining the Court’s guidance regarding

these disputed terms as early as possible will allow the Parties to more efficiently litigate the

remainder of this matter. Indeed, the only reason that Defendants have offered for moving the

current date is that they want Plaintiffs to have to serve their final contentions before the Markman

hearing date (though Defendants noticeably had no issue deviating from the current order by

moving their final contention deadline to after their requested hearing date).4

       There is no justification for having Plaintiffs’ final contentions due before the hearing

occurs. To the contrary, as Plaintiffs have explained to Defendants, given the clear inefficiencies

in having final contentions due prior to the Court resolving relevant claim construction disputes,

the Court’s usual practice is to have the Markman hearing early enough that it would expect to


3
 Plaintiffs note that, as the Court already has held one Markman hearing in this matter, the current
round of briefing was limited to 10 pages per brief.
4
  Plaintiffs further note that Sierra Wireless has stated that it has no objection to proceeding
(telephonically or otherwise) on the currently scheduled hearing date. Plaintiffs’ references to the
“Defendants” in this section this should be understood to refer solely to HTC, LGE, and Lenovo.


                                                 5
Case 1:17-cv-00085-LPS Document 341 Filed 05/14/20 Page 6 of 14 PageID #: 10934




issue its claim construction order before final contentions are due. As the Court explained at the

December 9, 2019 Status Conference, the only reason the Court deviated from that usual practice

here was that it wanted to “keep these cases on track for trials beginning in January of 2021” while

nevertheless allowing defendants “enough time to figure out what they think, the new defendants

in particular, they think the case is about and what claim constructions are truly necessary.”

December 9, 2019 Hearing Tr. at 29:15-31:7.

       Here, neither of these purposes would be served by delaying the Markman hearing.

Defendants already have decided (and briefed) what constructions they believe are necessary, and

the COVID-necessitated extension of the January 2021 trial dates moots the need to deviate from

the Court’s usual practice of having final contentions due after the Court would expect to issue its

Markman order. Indeed, under Defendants’ proposed schedule, opening expert reports would be

due less than 30 days after their earliest requested Markman hearing date—meaning both parties

would have to waste their clients’ and their experts’ resources addressing constructions that this

Court ultimately will reject. In contrast, keeping the current date will allow the Court its usual 60

days to issue its claim construction order, which will allow the parties to focus their time and

resources on what actually will be at issue at trial.

       Further, nearly the entirety of Defendants’ below description of the process by which they

contend the current Markman hearing date was selected is—to put it politely—a fiction. Contrary

to Defendants’ representation that the date purportedly was a “carefully negotiated point” or that

Defendants’ proposed an August hearing date and agreed to an earlier date only because Plaintiffs

agreed to serve their final contentions prior to the hearing, the contemporaneous emails attached as

Exhibits 1 and 2 show that the parties barely discussed the issue. They also show that—due to the

realities of the schedule constraints the Court explained at the December 9 hearing—Defendants




                                                   6
Case 1:17-cv-00085-LPS Document 341 Filed 05/14/20 Page 7 of 14 PageID #: 10935




initially proposed that the hearing be set on June 30. Ex. 1 at 1, 4. Plaintiffs proposed June 19. Ex.

2 at 9. And after a very brief discussion regarding the parties’ mutual desire to avoid having to

serve supplemental expert reports if possible (during which, to be clear, Defendants never

suggested moving the hearing back two months from when Defendants had proposed), Defendants

agreed that it would be better to request the earlier date. Id. at 1, 9. Indeed, contrary to what

Defendants now represent, the same emails show that—given the unique scheduling constraints at

issue—it always was contemplated that final contentions would need to be served before the

hearing in order to make the overall schedule work. And as explained, the scheduling necessities

that had forced all parties into the inefficient and irregular circumstance of having to serve final

contentions prior to having the benefit of this Court’s claim construction order no longer exists.

       There also is no merit to Defendants’ attempt to justify their request as being born of a

desire for an in-person hearing. Just a few weeks ago, Defendants had no issue with this Court

hearing argument on their summary judgment and Daubert motions telephonically. Yet now they

contend an in-person hearing is required to address five terms from a single patent. Also

disingenuous is Defendants’ argument that their request is supported by purported deficiencies in

Plaintiffs’ preliminary infringement contentions—an issue Defendants raised for the first time two

days ago in an apparent attempt to gin up some justification to move the Markman hearing date.

And Plaintiffs frankly do not understand how Defendants would be prejudiced by allowing

Plaintiffs to “tailor [their] infringement theory to the Court’s claim construction order.” That is the

entire reason that the Court issues a claim construction order: to guide the parties’ theories.

       In short, at best, Defendants’ request to delay the Markman hearing is wasteful and

inefficient and serves no purpose. At worst, it is a blatant attempt to use the COVID-19 crisis to

manipulate the schedule to improve Defendants’ litigation position. Either way, the Court should




                                                  7
Case 1:17-cv-00085-LPS Document 341 Filed 05/14/20 Page 8 of 14 PageID #: 10936




reject Defendants’ request and decline to move the current Markman hearing date.

       Defendants’ Position: Defendants request the Markman hearing also be extended a similar

amount of time with the hope that the Court will be allowed to conduct in-person hearings by late

August/early September. Defendants believe the Court would benefit from an in person Markman

hearing, particularly in this case, where highly technical subject matter is at issue and the Markman

hearing will require participation from multiple law firms and parties across four separate cases.

       Plaintiffs contend that Defendants’ preference to have an in-person Markman hearing has

“no merit” because the HTC and Motorola / Lenovo Defendants’ (C.A. Nos. 17-cv-83 and -84)

were willing to proceed telephonically with its hearing on summary judgment and Daubert

hearings last month. Plaintiffs’ argument is flawed, and its suggestion that Defendants are

“attempt[ing] to use the COVID-19 crisis to manipulate the schedule to improve Defendants’

litigation position” is baseless. Surely, Plaintiffs should acknowledge that there are benefits to

conducting hearings in-person to the extent feasible and that having to conduct telephonic hearings

involving multiple parties and attorneys can introduce logistical and technical challenges. The

Defendants decided to proceed with a telephonic hearing because, while not preferred, they

believed it the better option over waiting indefinitely for the opportunity to have an in-person

hearing and delaying adjudication of its pending motions which had already been fully briefed and

for which Defendants were already preparing for oral argument. That decision – contrary to what

KPN purportedly suggests – is not an indication to conduct a telephonic instead of an in-person

hearing. In this situation, as Plaintiffs have requested that the deadlines in the case be extended,

similarly moving the Markman hearing may increase the likelihood of being able to conduct an in-

person hearing and also maintain the order of deadlines in the existing schedule.

       KPN’s proposal of moving its infringement contentions date to August, but not similarly




                                                 8
Case 1:17-cv-00085-LPS Document 341 Filed 05/14/20 Page 9 of 14 PageID #: 10937




moving the Markman hearing, effectively eviscerates a carefully negotiated point under the current

schedule. When negotiating the current schedule, the parties were at odds about the timing of the

Markman hearing – Defendants wanted a later hearing date in August, as the Court allowed. See

Dec. 9, 2019 Tr. at 30:11-18 (“I’m going to leave it to all of you to talk about when the claim

construction of the ’662 should happen, but I could see it being put off until broadly sometime this

summer, meaning the Markman hearing I could easily see being sometime between June and

August, and then you could move fairly quickly thereafter through expert discovery in a brief

amount of time; and I will move quickly, if I need to, on any motions arising thereafter on the

’662.”).

       The communications between the parties that KPN cites support Defendants’ point.

Defendants’ proposals in those communications show that they insisted KPN’s final infringement

contentions be due prior to the Markman hearing. An August hearing date was proposed during a

meet and confer, but once it became clear that KPN would not agree to such a late hearing date,

Defendants proposed a schedule where KPN’s final infringement contentions be due prior to the

Markman hearing.

       Defendants negotiated such a schedule, because with KPN’s final infringement contentions

in hand, Defendants could address, and the Court could consider, at the Markman hearing the

particular nuanced issues that matter for KPN’s infringement theory, as set forth in KPN’s final

infringement contentions. Defendants and the Court are entitled to understand KPN’s infringement

theory through the required disclosures in the schedule. To the extent KPN seeks to change its

infringement theory in view of the Court’s claim construction order, the parties and the Court may

address the appropriateness of such proposed changes if needed at that time.

       Furthermore, there is no prejudice to KPN if the hearing is moved to late August, as opening




                                                 9
Case 1:17-cv-00085-LPS Document 341 Filed 05/14/20 Page 10 of 14 PageID #: 10938




 expert reports would not be due until late September and expert discovery would not be complete

 until December 11, 2020. In fact, Defendants would suffer prejudice if the Markman hearing is

 not moved, as it would allow KPN to tailor its infringement theory to the Court’s claim construction

 order, which is exactly what the current negotiated schedule sought to avoid. Defendants have

 already identified deficiencies in KPN’s preliminary infringement contentions, and notified KPN

 as such, for failing to provide reasonable notice of infringement under District of Delaware

 standards.

         Fundamentally, it is KPN, not Defendants, who are seeking to modify the case schedule. It

 is incumbent upon them to do so in a mutually acceptable manner – not one that flips the order of

 two important dates where sequence maters. KPN has yet to articulate a principled reason for

 extending all case deadline, but leaving the Markman hearing as is. If the Court grants KPN’s

 requested extension, Defendants request the Court also move the Markman hearing to after KPN’s

 final infringement contentions to preserve the parties’ negotiated points under the current schedule,

 and to hopefully present Markman arguments in person to the Court. 5

     3. Plaintiffs Are Not Requesting Any Extension of the BlackBerry Schedule.

         Plaintiffs wish to make clear that they are not requesting that the Court extend the current

 schedule as to Defendants BlackBerry Limited and BlackBerry Corporation in C.A. No. 17-cv-82.

 Unlike each of the other cases, the BlackBerry matter does not concern U.S. Patent 6,212,662. As

 a result, there is no need to extend the schedule in that matter. Further, the Court already stated in

 ¶ 24 of its January 3, 2020 Scheduling Order in the above identified matters that, “[g]iven the

 relative state of the cases, it is likely that BlackBerry’s trial will be the first trial.”



 5
   Sierra, which is differently situated from the other Defendants (as the only remaining one-patent
 defendant), has no objection to going forward with the hearing telephonically, on the current time
 frame, if that is the Court’s preference.


                                                      10
Case 1:17-cv-00085-LPS Document 341 Filed 05/14/20 Page 11 of 14 PageID #: 10939




          For the Court’s convenience, the remaining deadlines in the BlackBerry matter are set forth

 below (D.I. 246 in 17-cv-82).

                               Event                                              Deadline

     DEADLINE to File Joint Pre-Trial Order                                     December 14

     PRE-TRIAL CONFERENCE                                                December 21 @ 4:00 pm

     TRIAL                                                                    January 11, 2021



       4. HTC and Motorola / Lenovo Intend to Move for Severance.

          Defendants’ Position: While the HTC and Motorola / Lenovo Defendants (C.A. Nos. 17-

 cv-83 and 17-cv-84 respectively) do not oppose Plaintiffs’ requested extension for deadlines as to

 the ’662 Patent, they believe that the deadlines above with respect to the three patents owned by

 Plaintiff 3G Licensing S.A. that are asserted against BlackBerry and also asserted against HTC and

 Motorola / Lenovo should remain aligned with any schedule in the C.A. No. 17-cv-82 case.

 Specifically, if the Court is going to hold a pre-trial conference relating to those three patents in the

 BlackBerry case, then the issues relating to those three patents in the HTC and Motorola / Lenovo

 cases should be addressed at the same time. This will promote judicial efficiency and preserve

 party resources, as there is no reason to separate the Joint Pre-Trial Order and Pre-Trial Conference

 deadlines for issues pertaining to 3G Licensing and its three patents.6

          The HTC and Motorola / Lenovo Defendants defer to the Court in how to maintain this

 alignment – one option is to sever the ’662 Patent and KPN portions of those cases now, keeping



 6
   The HTC and Motorola / Lenovo Defendants will be moving to sever the 3G Licensing Patents
 (i.e., the ones that overlap with the BlackBerry case) from KPN and the ’662 Patent and believe
 Plaintiffs’ request to extend the deadlines for the ’662 Patent further supports that request. The
 HTC and Motorola / Lenovo Defendants understand that Plaintiffs still oppose the requested
 severance, notwithstanding their request to extend the ’662 Patent deadlines.


                                                    11
Case 1:17-cv-00085-LPS Document 341 Filed 05/14/20 Page 12 of 14 PageID #: 10940




 the ’662 Patent’s deadlines with the schedule proposed in this Motion, such that the 3G Licensing

 Patents and its pre-trial deadlines may remain aligned with the schedule in the BlackBerry case.

 Another option would be to extend the deadlines in the BlackBerry case as well so that the pre-trial

 deadlines for the ’662 Patent are the same as the 3G Licensing Patents across all cases. Either way,

 the HTC and Motorola / Lenovo Defendants maintain that KPN’s claims relating to the ’662 Patent

 should be tried separately from 3G Licensing’s claims on the other three patents, which contrary

 to the Plaintiffs’ suggestion below, the Court did not reject during the December 9, 2019 Hearing.

 Tr. at 15:21-16:4 (“That said, there may be other bases to sever for trial; and I’m not, I’m not

 meaning to indicate that I’m depriving anyone of the right to file such a motion to sever for purposes

 of trial, and there may be some other nonscheduled bases for severance. I’m not saying I’m

 precluding anyone from filing such a motion, but the possibility of such a motion is not going to

 stop me from entering a schedule that gets this case ready for trial on all the patents by January

 2021.”). Respectfully, Defendants understood the Court’s discussion on this issue to be that the

 Court was unwilling to sever the ’662 Patent into its own separate case to have a schedule that did

 not have it ready for trial under the same timeline as the 3G Licensing Patents. The issue of

 severance for trial is a separate issue and what the HTC and Motorola / Lenovo Defendants

 maintain is appropriate.

        Plaintiffs’ Position: As Plaintiffs have told Defendants, they disagree that the matters

 should be severed. Prior to the current COVID-19 crisis, this Court rejected Defendants’ similar

 request to sever the patents into separate trials—stating: “The ’662 patent in my view can, and

 should be, kept in all of these cases. I’m not interested in severing and creating a whole new case.”

 December 9, 2019 Hearing Tr. at 8:23-25; id. at 15:21-16:4 (telling Defendants they could file a

 formal motion to sever if they thought they had a basis for doing so).




                                                  12
Case 1:17-cv-00085-LPS Document 341 Filed 05/14/20 Page 13 of 14 PageID #: 10941




        And given the COVID-19 crisis, Plaintiffs expect that judicial resources will be stretched

 thinner than normal once the Court resumes in-person proceedings. Thus, even setting aside the

 distastefulness of Defendants’ attempt to use the COVID-19 situation to try to force the very

 severance that this Court previously rejected, in the interest of current (and expected) judicial

 economy, the Court should reject Defendants’ request to double the number of trials that will need

 to occur in these matters (and the number of juries that will need to sit for them).

        Further, there is no reason to sever the matters simply to maintain a common pre-trial

 conference with BlackBerry. Unlike in these cases, there is nothing left to do in the BlackBerry

 matter except prepare for trial. As such, there is no reason that matter should not proceed separately

 at this point. In contrast, Defendants’ severance request would result in the Court being required to

 hold at least two pre-trial conferences just for HTC and Lenovo / Motorola. In short, even ignoring

 the more onerous separate trial burden that Defendants seek to impose, Defendants’ position would

 increase the amount of time the Court would need to set aside for those matters. The Court should

 exercise its ample discretion and reject Defendants’ attempt to force it to do so.

                                           *       *       *

        As required by Delaware Local Rule 16.4, undersigned counsel for each Party certifies that

 it has provided a copy of this motion to their respective client(s) and obtained its and/or their

 consent to this request.

  Dated: May 14, 2020                                  Respectfully submitted,

  FARNAN LLP                                           SHAW KELLER LLP

  /s/ Michael J. Farnan                                /s/ Nathan R. Hoeschen
  Brian E. Farnan (Bar No. 4089)                       John W. Shaw (No. 3362)
  Michael J. Farnan (Bar No. 5165)                     Nathan R. Hoeschen (No. 6232)
  919 N. Market St., 12th Floor                        I.M. Pei Building
  Wilmington, DE 19801                                 1105 North Market Street, 12th Floor
  Tel: (302) 777-0300                                  Wilmington, DE 19801



                                                  13
Case 1:17-cv-00085-LPS Document 341 Filed 05/14/20 Page 14 of 14 PageID #: 10942




  Fax: (302) 777-0301                                (302) 298-0700
  bfarnan@farnanlaw.com                              jshaw@shawkeller.com
  mfarnan@farnanlaw.com                              nhoeschen@shawkeller.com

  Attorneys for Plaintiffs                           Attorneys for Defendant HTC Corporation

  MORRIS, NICHOLS, ARSHT & TUNNELL                   MORRIS, NICHOLS, ARSHT & TUNNELL
  LLP                                                LLP

  /s/ Jack B. Blumenfeld                             /s/ Rodger D. Smith
  Jack B. Blumenfeld (#1014)                         Rodger D. Smith (#3778)
  Anthony D. Raucci (# 5948)                         1201 North Market Street, 16th Floor
  1201 North Market Street                           P.O. Box 1347
  P.O. Box 1347                                      Wilmington, DE 19899-1347
  Wilmington, DE 19899                               Tel: (302) 351-9205
  Tel: (302) 658-9200                                rsmith@mnat.com
  jblumenfeld@mnat.com
  araucci@mnat.com                                   Attorneys for Defendants LG Electronics Inc.,
                                                     and LG Electronics U.S.A., Inc.
  Attorneys for Defendants Lenovo Holding Co.,
  Inc., Lenovo (United States) Inc., and
  Motorola Mobility LLC

  MORRIS, NICHOLS, ARSHT & TUNNELL
  LLP

  /s/ Jeremy A. Tigan
  Jack B. Blumenfeld (#1014)
  Jeremy A. Tigan (#5239)
  1201 North Market Street
  P.O. Box 1347
  Wilmington, DE 19899
  (302) 658-9200
  jblumenfeld@mnat.com
  jtigan@mnat.com

  Attorneys for Defendants Sierra Wireless, Inc.,
  and Sierra Wireless America, Inc.


 SO ORDERED this _____day of ____________, 2020


                                             ____________________________________
                                             The Honorable Chief Judge Leonard P. Stark




                                                14
